

Exhibit 10.3


INVESTOR RIGHTS AGREEMENT
dated as of December 27, 2019
by and among
Myovant Sciences Ltd.,
Sumitovant Biopharma Ltd.
and
Sumitomo Dainippon Pharma Co., Ltd.








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE I Definitions 1
 
Section 1.1
Definitions
1
ARTICLE II Registration Rights
7
Section 2.1
Demand Registration
8
Section 2.2
Company Registration
8
Section 2.3
Underwriting Requirements
8
Section 2.4
Obligations of the Company
9
Section 2.5
Furnish Information
11
Section 2.6
Expenses of Registration
11
Section 2.7
Delay of Registration
11
Section 2.8
Indemnification
11
Section 2.9
Reports Under Exchange Act
13
Section 2.10
Limitations on Subsequent Registration Rights
13
Section 2.11
Restrictions on Transfer
13
Section 2.12
Termination of Registration Rights
14
ARTICLE III Information and Inspection Rights
 
Section 3.1
Financial Information
14
Section 3.2
Delivery of Certain Information
15
Section 3.3
Inspections
16
Section 3.4
Confidentiality
16
Section 3.5
Termination of Information and Inspection Rights
16
ARTICLE IV Corporate Governance
 
Section 4.1
Initial Board Composition
16
Section 4.2
Initial Committee Composition
16
Section 4.3
Board and Committee Composition
17
Section 4.4
Certain Acknowledgements and Agreements
18
Section 4.5
Voting Agreement
19
Section 4.6
Matters Requiring Audit Committee Approval
19
ARTICLE V Acquisition Transactions
 
Section 5.1
Standstill Obligations with Respect to Acquisition Transactions
20
Section 5.2
Exceptions to Standstill Limitations
21
Section 5.3
Disposition of Excess Shares
21
Section 5.4
Voting of Excess Shares
22
Section 5.5
Waiver or Amendment Request
22



i

--------------------------------------------------------------------------------




ARTICLE VI Sumitomo Group's Right to Maintain Ownership Percentage
 
Section 6.1
General
22
Section 6.2
Financings of the Company
22
Section 6.3
Acquisition Issuances
24
Section 6.4
Other Issuances
25
Section 6.5
Grace Periods under This Agreement
25
Section 6.6
Cooperation with Sumitovant Bio
25
ARTICLE VII Representations and Warranties
 
Section 7.1
Representations and Warranties of the Company
25
Section 7.2
Representations and Warranties of Sumitomo and Sumitovant Bio
26
ARTICLE VIII Miscellaneous
 
Section 8.1
Expenses
26
Section 8.2
Successors and Assigns
26
Section 8.3
Governing Law and Jurisdiction
27
Section 8.4
Counterparts
27
Section 8.5
Titles and Subtitles
27
Section 8.6
Notices
27
Section 8.7
Amendments and Waivers
28
Section 8.8
Severability
28
Section 8.9
Aggregation of Securities
28
Section 8.10
Entire Agreement
28
Section 8.11
WAIVER OF JURY TRIAL
29
Section 8.12
Delays or Omissions
29
Section 8.13
Specific Performance
29
Section 8.14
Further Assurances
29
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------





INVESTOR RIGHTS AGREEMENT
THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of December 27,
2019 (the “Effective Time”), by and among Myovant Sciences Ltd., an exempted
limited company incorporated under the laws of Bermuda (the “Company”),
Sumitovant Biopharma Ltd., a Bermuda exempted company limited by shares
(“Sumitovant Bio”) and Sumitomo Dainippon Pharma Co., Ltd., a company organized
under the laws of Japan (“Sumitomo”).
RECITALS
WHEREAS, pursuant to a Transaction Agreement, dated as of October 31, 2019, by
and among Roivant Sciences Ltd. (“Roivant”), Sumitomo, Sumitovant Bio (f/k/a
Vant Alliance Ltd.) and certain subsidiaries of Roivant, Roivant has, among
other things, contributed all of the issued and outstanding common shares of the
Company, par value US$0.000017727 per share (the “Common Shares”), owned by it
to Sumitovant Bio and, subsequent to such contribution, Sumitomo has acquired
all of the issued and outstanding common shares of Sumitovant Bio;
WHEREAS, the Board has validly and unanimously approved the Bye-Laws (as defined
below), and filed a preliminary information statement relating to the approval
of the Bye-Laws (the “Preliminary Statement”) by the holder of greater than a
majority of the Total Current Voting Power (as defined herein), and set a record
date of December 30, 2019 for determining shareholders entitled to receive the
definitive information statement relating thereto when filed; and
WHEREAS, the Company, Sumitovant Bio, and Sumitomo wish to set forth in this
Agreement certain terms and conditions regarding the rights of Sumitovant Bio to
cause the Company to register its Common Shares, the composition of the Board
and committees thereof, and certain other matters as set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1    Definitions. For purposes of this Agreement:
“13D Group” means any group of persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Shares which would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D pursuant to Rule 13d-1(a) or a
Schedule 13G pursuant to Rule 13d-1(c) with the SEC as a “person” within the
meaning of Section 13(d)(3) of the Exchange Act if such group beneficially owned
Voting Shares representing more than 5% of any class of Voting Shares then
outstanding.
“Acquisition Transaction” means (i) the acquisition by the Sumitomo Group of
Beneficial Ownership of an aggregate percentage of Total Current Voting Power in
excess of the Standstill Limit; provided that any increase in the percentage of
Total Current Voting Power of the Company Beneficially Owned by the Sumitomo
Group as a result of a recapitalization or a reduction of the outstanding Common
Shares or other equity securities of the Company will not be deemed an
Acquisition Transaction or a violation of the Standstill Limit; or (ii) the
acquisition of all or substantially all of the Company’s assets by the Sumitomo
Group.
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly controls, is controlled by, or is under common control
with such Person; provided, however, that, for purposes of this Agreement,
unless expressly indicated otherwise (i) neither the Company nor any of its
Subsidiaries will be deemed


1

--------------------------------------------------------------------------------




to be an Affiliate of Sumitovant Bio, Sumitomo or any other member of the
Sumitomo Group and (ii) neither Sumitomo, nor any of its Subsidiaries or any
other member of the Sumitomo Group will be deemed an Affiliate of the Company.
“Agreement” has the meaning set forth in the preamble.
“Antitrust Laws” means the Sherman Act of 1890, as amended; the Clayton Act of
1914, as amended; the Federal Trade Commission Act of 1914, as amended; the HSR
Act, and all other federal, state, foreign or supranational statutes, orders,
decrees, administrative and judicial doctrines and other Laws in effect from
time to time that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition through merger or acquisition.
“Audit Committee Approval” has the meaning set forth in the Bye-Laws.
“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Business Acquisition Transaction” has the meaning set forth in Section 6.3(a).
“Business Day” means any day, other than Saturday, Sunday or any day that is a
legal holiday under the laws of the State of California or of Japan or is a day
on which banking institutions in the State of California or in Japan are
authorized or required by law or other governmental action to close.
“Bye-Laws” means the Fifth Amended and Restated Bye-Laws of the Company, as
approved by the Board on December 22, 2019 and in the form attached to the
information statement on Schedule 14C filed with the SEC on December 23, 2019.
“Bye-Law Effective Time” means the time at which the Bye-Laws fully effective
under all applicable Laws, including the Bermuda Companies Act and the Exchange
Act.
“Common Shares” has the meaning set forth in the recitals.
“Company” has the meaning set forth in the preamble.
“Company Acquisition Issuance Notice” has the meaning set forth in
Section 6.3(a).
“Company Consolidation Package” has the meaning set forth in Section 3.1.
“Company Financing Issuance Notice” has the meaning set forth in Section 6.2(b).
“Company Other Issuance Notice” has the meaning set forth in Section 6.4.
“Control,” including the terms “controlling,” “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting shares, by contract or otherwise.
“Convertible Securities” means any securities of the Company that are or by
their terms will be convertible into, exchangeable for or otherwise exercisable
to acquire Voting Shares of the Company, including convertible securities,
warrants, rights or options to purchase Voting Shares of the Company, whether or
not then in the money.


2

--------------------------------------------------------------------------------




“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.
“Demand Notice” has the meaning set forth in Section 2.1(a).
“Direct Purchase Securities” has the meaning set forth in Section 6.2(c).
“Disinterested Shareholder” means any shareholder of the Company who is not an
Entity that is a member of the Sumitomo Group.
“Effective Time” has the meaning set forth in the preamble.
“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), branch office, firm or other enterprise, association, organization or
entity.
“Excess Share Ownership Notice” has the meaning set forth in Section 5.3.
“Excess Share Repurchase Notice” has the meaning set forth in Section 5.3(a).
“Excess Shares” has the meaning set forth in Section 5.2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or its Subsidiaries pursuant to an equity
option, equity purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities.
“Exempt Excess Shares” has the meaning set forth in Section 5.2(b).
“Fair Market Value” means, with respect to the securities of any Person as of
any date of determination, the average of the closing sale prices of such
securities of such Person during the 20 trading days immediately preceding such
date of determination on the principal U.S. or foreign securities exchange on
which such securities of such Person is listed or, if such securities are not
listed or primarily traded on any such exchange, the average of the closing sale
prices or, in the absence of a closing sale price, the closing bid quotations,
of such security during the 20 trading day period preceding such date of
determination on any quotation system then in use; provided that, all such
closing sales prices or, in the absence of a closing sale price, closing bid
quotations, will be appropriately adjusted to take into account the effect of
any dividends, stock splits, recapitalization, spin-offs or similar transactions
that affect such closing sale prices or bid quotations during such 20 trading
day period.
“Financing Transaction” has the meaning set forth in Section 6.2(a).


3

--------------------------------------------------------------------------------




“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
“GAAP” means generally accepted accounting principles in the United States.
“Grace Period” means with respect to any Voting Shares or Convertible Securities
that are subject to a Sumitovant Bio Maintenance Notice, the earlier of (i)
11:59 p.m. California time on the date two months from the date of the delivery
of the applicable Sumitovant Bio Financing Participation Notice, Company
Acquisition Issuance Notice or Company Other Issuance Notice, and (ii) with
respect to the number of shares of Voting Shares or Convertible Securities that
are reduced by the delivery by Sumitovant Bio of a revised Sumitovant Bio
Maintenance Notice stating a determination to acquire a lesser number of, or no,
shares of Voting Shares or Convertible Securities, the date of delivery of such
revised Sumitovant Bio Maintenance Notice (provided that the Grace Period set
forth in the foregoing clause (i) will continue to apply to the shares of Voting
Shares and Convertible Securities that continue to be subject to such revised
Sumitovant Bio Maintenance Notice).
“Holder” means Sumitovant Bio or its valid transferees that are holders of
Registrable Securities under this Agreement and have agreed to the provisions of
Article II.
“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
“Independent Director” means any Director of the Company who (i) the Board
reasonably determines qualifies as an “independent director of the Company under
Rule 303A(2) of the NYSE Listed Company Manual, (ii) is not and within the last
three years has not been a director, officer or employee of an Entity within the
Sumitomo Group, and (iii) does not have any Immediate Family Member who is or
within the last three years has been a director, officer or employee of an
Entity within the Sumitomo Group.
“Initial Board” has the meaning set forth in Section 4.1.
“Initial Independent Directors” has the meaning set forth in Section 4.1(b).
“Initiating Holder” has the meaning set forth in Section 2.1(a).
“Law” means national, supranational, EU, state, provincial, municipal or local
statute, law, resolution, constitution, treaty, ordinance, code, regulation,
statute, rule, notice, regulatory requirement, interpretation, agency guidance,
order, stipulation, determination, certification standard, accreditation
standard, permit, requirement or rule of law (including common law), code or
edict issued, enacted, adopted, promulgated, implemented or otherwise put into
effect by or under the authority of any governmental authority, including the
rules and regulations of any stock exchange.
“New Securities” means an issuance by the Company of Voting Shares or
Convertible Securities, excluding (i) Convertible Securities issued or granted
to directors, officers, bona fide individual consultants and employees of the
Company or its Subsidiaries issued pursuant to an equity incentive plan approved
by the Board or the Compensation Committee of the Board, as distinguished from
the issuance of Voting Shares issued upon the exercise, vesting or conversion of
such Convertible Securities, (ii) Common Shares issued after the date hereof to
give effect to any stock dividend or distribution, stock split, reverse stock
split or combination or other similar pro rata recapitalization event affecting
the outstanding Common Shares equally, and (iii) Voting Shares or Convertible
Securities issued to any Entity that is a member of the Sumitomo Group.
“NYSE” means the New York Stock Exchange.


4

--------------------------------------------------------------------------------




“Organizational Documents” means, with respect to any Entity, its certificate of
incorporation or formation, memorandum of association, bye-laws or similar
organizational documents.
“Person” means any individual, Entity or governmental authority.
“Preliminary Statement” has the meaning set forth in the recitals.
“Purchase Price” has the meaning set forth in Section 6.2(a).
“Qualified Acquisition Transaction” means each of (i) a merger providing for the
acquisition by an Entity that is a member of the Sumitomo Group of 100% of the
Voting Shares (other than shares owned by members of the Sumitomo Group) and is
conditioned (which condition may not be waived) on a majority of the Voting
Shares held by Disinterested Shareholders being voted in favor of such merger,
(ii) a bona fide public tender offer subject to the provisions of Regulation 14D
when first commenced within the meaning of Rule 14d-2(a) under the Exchange Act,
by an Entity that is a member of the Sumitomo Group to purchase 100% of the
Voting Shares (other than Shares owned by members of the Sumitomo Group) and is
conditioned (which condition may not be waived) on a majority of the Voting
Shares held by Disinterested Shareholders being tendered and not withdrawn with
respect to such offer, (iii) the acquisition of all or substantially all of the
assets of the Company and its Subsidiaries by the Sumitomo Group, which
acquisition is conditioned (which condition may not be waived) on a majority of
the Voting Shares held by Disinterested Shareholders being voted in favor of
such acquisition, and (iv) a license, commercial transaction or similar
transaction between a member of the Sumitomo Group, on the one hand, and the
Company or any of its Subsidiaries, on the other hand, that is conditioned
(which condition may not be waived) on a majority of the Voting Shares held by
Disinterested Shareholders being voted in favor of such transaction.
“Registrable Securities” means, collectively, (i) the Common Shares held by any
Holder, including Common Shares issued or issuable (directly or indirectly) upon
conversion, exchange and/or exercise of any other securities of the Company,
acquired by any Holder on or after the date hereof, (ii) Common Shares issued as
(or issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the securities referenced in clause (i)
(excluding in all cases of (i) and (ii), any Registrable Securities sold by a
Person in a registered offering, or pursuant to SEC Rule 144, or in a
transaction in which the applicable rights under this Agreement are not assigned
pursuant to Section 8.2, and excluding for purposes of Article II any securities
for which registration rights have terminated pursuant to Section 2.12 of this
Agreement).
“Related Party Transaction” has the meaning set forth in Section 4.6(a)(iv).
“Responsible Officer” means the Company’s principal executive officer, chief
executive officer, president, principal financial officer, chief financial
officer, principal accounting officer or any executive vice president.
“Restricted Securities” means the Registrable Securities that are “restricted
securities” as defined in SEC Rule 144.
“Rolling Forecast” means the 18-month forward projections and sources and uses,
the initial form of which is attached as Exhibit C to the Sumitomo Loan
Agreement, as it may be extended, amended, modified or supplemented from time to
time (including any quarterly updates thereto) as approved by the Board.
“SEC” means the Securities and Exchange Commission.
“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


5

--------------------------------------------------------------------------------




“Selling Expenses” means all underwriting discounts, selling commissions, and
share transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.
“Selling Holder Counsel” has the meaning set forth in Section 2.6.
“Standstill Limit” means 60% of the Total Current Voting Power then in effect.
“Standstill Termination Event” means the earliest to occur of: (i) the Sumitomo
Group collectively holds less than 35% of the Total Current Voting Power, (ii)
an acquisition by any Person or 13D Group (which is not and does not include any
member of the Sumitomo Group) of direct or indirect Beneficial Ownership of 50%
or more of the Total Current Voting Power of the Company then in effect, (iii)
the completion of a merger, consolidation or other business combination or
transaction to which the Company is a party (but to which no member of the
Sumitomo Group is a party) if the shareholders of the Company immediately prior
to the effective date of such merger, consolidation or other business
combination or transaction have aggregate Beneficial Ownership of Voting Shares
representing less than 50% of the Total Current Voting Power of the surviving
corporation following such merger, consolidation or other business combination
or transaction, (iv) the completion of a sale of all or substantially all of the
assets of the Company to a third party (which is not and does not include any
member of the Sumitomo Group), (v) a liquidation or dissolution of the Company
or (vi) the completion of a transaction that is within the transactions
identified in subsection (i), (ii) or (iii) of a Qualified Acquisition
Transaction.
“Subsidiary” means with respect to any Entity, that such Entity will be deemed
to be a “Subsidiary” of another Person if (i) such other Person directly or
indirectly owns, beneficially or of record, (A) an amount of voting securities
or other interests in such Entity, or a Contractual or similar right, that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body or (B) at least a
majority of the outstanding equity interests of such Entity, (ii) such other
Person is a managing or controlling member or general partner of such Entity or
(iii) such other Person holds the power or is otherwise contractually entitled
to direct and control such Entity.
“Sumitomo” has the meaning set forth in the preamble.
“Sumitovant Bio” has the meaning set forth in the preamble.
“Sumitovant Bio Acquisition Participation Notice” has the meaning set forth in
Section 6.3(b).
“Sumitovant Bio Financing Participation Notice” has the meaning set forth in
Section 6.2(c).
“Sumitovant Bio Maintenance Notice” means a Sumitovant Bio Financing
Participation Notice or a Company Acquisition Issuance Notice.
“Sumitomo Director” means a director designated or appointed by Sumitomo or
Sumitovant Bio to be a director of the Company who is not an Independent
Director (unless Sumitomo or Sumitovant Bio designates a director who would
otherwise qualify as an Independent Director to be a Sumitomo Director).
“Sumitomo Group” means Sumitomo and any Entity that is a controlled Affiliate of
Sumitomo (but in all events excluding the Company and its Subsidiaries).
“Sumitomo Group Pro Rata Portion” means a number of New Securities determined by
the following:
X     =     NS x PI
Where:
X     =    the number of New Securities that may be purchased by Sumitovant Bio


6

--------------------------------------------------------------------------------




NS     =     the number of New Securities being issued by the Company
PI
=    the percentage of the Total Outstanding Company Equity Beneficially Owned
by all members of the Sumitomo Group prior to the issuance of New Securities
(including in the Beneficial Ownership of the Sumitomo Group all Voting Shares
and Convertible Securities for which the applicable Grace Period, if any, has
not expired), expressed as a decimal

“Sumitomo Loan Agreement” means that certain Loan Agreement, dated as of the
date hereof, between Sumitomo and the Company, pursuant to which Sumitomo has
agreed to provide the Company a term loan facility of US$400 million, subject to
the terms and conditions of the Loan Agreement.
“Third Party Tender Offer” means a bona fide public tender offer subject to the
provisions of Regulation 14D when first commenced within the meaning of Rule
14d-2(a) of the rules and regulations under the Exchange Act, by a person or 13D
Group (which is not made by and does not include an Entity within the Sumitomo
Group) to purchase securities constituting 30% or more of the Total Current
Voting Power then outstanding.
“Total Current Voting Power” means the total number of votes that may be cast in
the election of members of the Board if all securities entitled to vote in the
election of such directors are present and voted.
“Total Outstanding Company Equity” means the total number of shares of
outstanding capital stock of the Company, on a fully diluted basis assuming the
conversion, exchange or exercise in full of all outstanding Convertible
Securities for Common Shares.
“Voting Shares” means Common Shares and any other securities of the Company
having the ordinary power to vote in the election of members of the Board.
“Voting Threshold” means the members of the Sumitomo Group collectively hold
more than 50% of the Total Current Voting Power.

ARTICLE II
REGISTRATION RIGHTS

Section 2.1    Demand Registration.
(a)    If at any time when it is eligible to use a Form S-3 registration
statement, the Company receives a request from any Holder (the “Initiating
Holder”) that the Company file a Form S-3 registration statement with respect to
outstanding Registrable Securities of such Holder having an anticipated
aggregate offering price, net of Selling Expenses, of at least five million
dollars ($5,000,000), then the Company will, (i) within 10 days after the date
such request is given, give notice of such demand (a “Demand Notice”) to all
Holders other than the Initiating Holder; and (ii) as soon as practicable, and
in any event within 45 days after the date such request is given by the
Initiating Holder, file a Form S-3 registration statement under the Securities
Act covering all Registrable Securities requested to be included in such
registration by the Initiating Holder and by any other Holder, as specified by
notice given by each such Holder to the Company within 20 days of the date the
Demand Notice is given, and in each case, subject to the limitations of
Section 2.1(b) and Section 2.3.
(b)    Notwithstanding the foregoing obligations, if the Company furnishes to
the Initiating Holder a certificate signed by the Company’s Principal Executive
Officer stating that in the good faith judgment of the Board it would be
materially detrimental to the Company and its shareholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company will


7

--------------------------------------------------------------------------------




have the right to defer taking action with respect to such filing for a period
of not more than 120 days after the request of the Initiating Holder is
given; provided that the Company may not invoke this right more than once in any
12-month period; and provided further that the Company will not register any
securities for its own account or that of any other shareholder during such 120
day period other than an Excluded Registration.
(c)    The Company will not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1(a) (i) during the period that
is 30 days before the Company’s good faith estimate of the date of filing of,
and ending on a date that is 90 days after the effective date of, a
Company-initiated registration, provided that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; or (ii) if the Company has effected two
registrations pursuant to Section 2.1(a) within the 12 month period immediately
preceding the date of such request. A registration will not be counted as
“effected” for purposes of this Section 2.1(c) until such time as the applicable
registration statement has been declared effective by the SEC, unless the
Initiating Holder withdraws its request for such registration, elects not to pay
the registration expenses therefor, and forfeits its right to one demand
registration statement pursuant to Section 2.6, in which case such withdrawn
registration statement will be counted as “effected” for purposes of this
Section 2.1(c).

Section 2.2    Company Registration. If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
shareholders other than the Holders) any of its Common Shares under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company will, at such
time, promptly give each Holder notice of such registration. Upon the request of
each Holder given within 20 days after such notice is given by the Company, the
Company will, subject to the provisions of Section 2.3, cause to be registered
all of the Registrable Securities that each such Holder has requested to be
included in such registration. The Company will have the right to terminate or
withdraw any registration initiated by it under this Section 2.2 before the
effective date of such registration, whether or not any Holder has elected to
include Registrable Securities in such registration. The expenses (other than
Selling Expenses) of such withdrawn registration will be borne by the Company in
accordance with Section 2.6.

Section 2.3    Underwriting Requirements.
(a)    If, pursuant to Section 2.1, the Initiating Holder intends to distribute
the Registrable Securities covered by its request by means of an underwriting,
it will so advise the Company as a part of its request made pursuant to
Section 2.1, and the Company will include such information in the Demand Notice.
The underwriter(s) will be selected by the Company but must be reasonably
acceptable to the Initiating Holder. In such event, the right of any Holder to
include such Holder’s Registrable Securities in such registration will be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting will (together with the Company, as provided in
Section 2.4(e)) enter into an underwriting agreement in customary form with the
underwriter(s) selected for such underwriting. Notwithstanding any other
provision of this Section 2.3, if the managing underwriter(s) advise(s) the
Initiating Holder in writing that marketing factors require a limitation on the
number of shares to be underwritten, then the Initiating Holder will so advise
all Holders of Registrable Securities that otherwise would be underwritten
pursuant hereto, and the number of Registrable Securities that may be included
in the underwriting will be allocated among such Holders of Registrable
Securities, including the Initiating Holder, in proportion (as nearly as
practicable) to the number of Registrable Securities owned by each Holder or in
such other proportion as will mutually be agreed to by all such selling
Holders; provided that the number of Registrable Securities held by the Holders
to be included in such underwriting will not be reduced unless all other
securities are first entirely excluded from the underwriting. To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 100 shares.
(b)    In connection with any offering involving an underwriting of Common
Shares pursuant to Section 2.2, the Company will not be required to include any
Registrable Securities in such underwriting unless the selling Holders accept
the terms of the underwriting as agreed upon between the Company and its
underwriters, and then only in such quantity as the underwriters in their sole
discretion determine will not jeopardize the success


8

--------------------------------------------------------------------------------




of the offering by the Company. If the total number of securities, including
Registrable Securities, requested by shareholders to be included in such
offering exceeds the number of securities to be sold (other than by the Company)
that the underwriters in their reasonable discretion determine is compatible
with the success of the offering, then the Company will be required to include
in the offering the full number of Registrable Securities that the underwriters
in their reasonable discretion determine will not (taking into account the
securities to be registered by the Company and the number of Registrable
Securities requested to be included in the offering) jeopardize the success of
the offering. If the underwriters determine that less than all of the
Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
will be allocated among the selling Holders in proportion (as nearly as
practicable to) the number of Registrable Securities owned by each selling
Holder or in such other proportions as is mutually agreed to by all such selling
Holders. To facilitate the allocation of shares in accordance with the above
provisions, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 100 shares. Notwithstanding the
foregoing, in no event will (i) the number of Registrable Securities included in
the offering be reduced unless all other securities (other than securities to be
sold by the Company) are first entirely excluded from the offering, or (ii) the
number of Registrable Securities included in the offering be reduced below 30%
of the total number of securities included in such offering. For purposes of the
provision in this Section 2.3(b) concerning apportionment, for any selling
Holder that is a partnership, limited liability company, or corporation, the
partners, members, retired partners, retired members, shareholders, and
Affiliates of such Holder, or the estates and Immediate Family Members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, will be deemed to be a single
“selling Holder,” and any pro rata reduction with respect to such “selling
Holder” will be based upon the aggregate number of Registrable Securities owned
by all Persons included in such “selling Holder,” as defined in this sentence.

Section 2.4    Obligations of the Company. Whenever required under this Article
II to effect the registration of any Registrable Securities, the Company will,
as expeditiously as reasonably possible:
(a)    prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use commercially reasonable efforts to cause
such registration statement to become effective and, upon the request of any
Holder, keep such registration statement effective for a period of up to 120
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided that (i) such 120 day period will be
extended for a period of time equal to the period the Holder refrains, at the
request of an underwriter of Common Shares, from selling any securities included
in such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delated basis, subject to compliance with applicable SEC rules, such 120 day
period will be extended for up to an additional 120 days, if necessary, to keep
the registration statement effective until all such Registrable Securities are
sold;


9

--------------------------------------------------------------------------------




(b)    prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
(c)    furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate the
disposition of their Registrable Securities;
(d)    use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as will be reasonably requested by the
selling Holders; provided that the Company will not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
(e)    in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the underwriter(s) of such offering;
(f)    use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
(g)    provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
(h)    promptly make available for inspection by the selling Holders, any
managing underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;
(i)    notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
(j)    after such registration statement becomes effective, notify each selling
Holder of (i) any request by the SEC that the Company amend or supplement such
registration statement or prospectus; (ii) of the issuance by the SEC or any
state securities authority of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for that
purpose, and (iii) of the happening of any event during the period such
registration statement is effective as a result of which such registration
statement or the related prospectus or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein (which, in the case of the prospectus, shall be determined in light of
the circumstances in which such prospectus is to be used) not misleading (which
information shall be accompanied by an instruction to suspend the use of the
registration statement and the prospectus until the requisite changes have been
made);
(k)    use its commercially reasonable efforts to avoid the issuance of, or if
issued, to obtain the withdrawal of, any order enjoining or suspending the use
or effectiveness of a registration statement or suspending of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, as promptly as practicable; and


10

--------------------------------------------------------------------------------




(l)    take all other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of Registrable
Securities by the Holder, including using commercially reasonable efforts to
cause appropriate officers and employees to be available, on a customary basis
and upon reasonable advance notice, to meet with prospective investors in
presentations, meetings and road shows.

Section 2.5    Furnish Information. It will be a condition precedent to the
obligations of the Company to take any action pursuant to this Article II with
respect to the Registrable Securities of any selling Holder that such Holder
will furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities.

Section 2.6    Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to this Article II, including all registration, filing, and
qualification fees; printers’ and accounting fees; fees and disbursements of
counsel for the Company; and the reasonable fees and disbursements of one
counsel for the selling Holders (“Selling Holder Counsel”); will be borne and
paid by the Company; provided that the Company will not be required to pay for
any expenses of any registration proceeding begun pursuant to Section 2.1 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
selling Holders will bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one registration pursuant to Section 2.1; provided further that
if, at the time of such withdrawal, the Holders have learned of a material
adverse change in the condition, business, or prospects of the Company from that
known to the Holders at the time of their request and have withdrawn the request
with reasonable promptness after learning of such information then the Holders
will not be required to pay any of such expenses and will not forfeit their
right to one registration pursuant to Section 2.1. All Selling Expenses relating
to Registrable Securities registered pursuant to this Article II will be borne
and paid by the Holders pro rata based on the number of Registrable Securities
registered on their behalf as compared to the total number of securities
registered.

Section 2.7    Delay of Registration. No Holder will have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Article II.

Section 2.8    Indemnification. If any Registrable Securities are included in a
registration statement under this Article II:
(a)    To the extent permitted by Law, the Company will indemnify and hold
harmless each selling Holder, and the partners, members, officers, directors,
and shareholders of each such Holder; legal counsel and accountants for each
such Holder; any underwriter (as defined in the Securities Act) for each such
Holder; and each Person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
the Company will pay to each such Holder, underwriter, controlling Person, or
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided that the
indemnity agreement contained in this Section 2.8(a) will not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent will not be
unreasonably conditioned, withheld or delayed, nor will the Company be liable
for any Damages to the extent that such Damages arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person in writing expressly for use
in connection with such registration.
(b)    To the extent permitted by Law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,


11

--------------------------------------------------------------------------------




against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided that the indemnity agreement
contained in this Section 2.8(b) will not apply to amounts paid in settlement of
any such claim or proceeding if such settlement is effected without the consent
of the Holder, which consent will not be unreasonably conditioned, withheld or
delayed; and provided further that in no event will the aggregate amounts
payable by any Holder by way of indemnity or contribution under this
Section 2.8(b) when taken together with the aggregate amounts payable by such
Holder under Section 2.8(d) exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud by such Holder.
(c)    Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party will have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the
parties; provided that an indemnified party (together with all other indemnified
parties that may be represented without conflict by one counsel) will have the
right to retain one separate counsel, with the fees and expenses to be paid by
the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such action. The failure to give notice to
the indemnifying party within a reasonable time of the commencement of any such
action will relieve such indemnifying party of any liability to the indemnified
party under this Section 2.8, only to the extent that such failure materially
prejudices the indemnifying party’s ability to defend such action. The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8.
(d)    To provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either: (i) any party otherwise entitled
to indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party will be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or
omission; provided that, in any such case (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event will a Holder’s
liability pursuant to this Section 2.8(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.8(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of fraud by such Holder.


12

--------------------------------------------------------------------------------




(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement will
control.
(f)    Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and the Holders under this Section 2.8 will survive the completion of any
offering of Registrable Securities in a registration under this Article II, and
otherwise will survive the termination of this Agreement.

Section 2.9    Reports Under Exchange Act. With a view to making available to
the Holders the benefits of SEC Rule 144 and any other rule or regulation of the
SEC that may at any time permit a Holder to sell securities of the Company to
the public without registration or pursuant to a registration on Form S-3, the
Company will:
(a)    make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144, at all times;
(b)    use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
(c)    furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act (at any time after the
Company has become subject to such reporting requirements), or that it qualifies
as a registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies) and (ii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration (at any
time after the Company has become subject to the reporting requirements under
the Exchange Act) or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).

Section 2.10    Limitations on Subsequent Registration Rights. From and after
the date of this Agreement, the Company will not, without the prior written
consent of the Holders, enter into any agreement with any holder or prospective
holder of any securities of the Company that would (a) provide to such holder
the right to include securities in any registration on other than either a pro
rata basis with respect to the Registrable Securities or on a subordinate basis
after all of the Holders have had the opportunity to include in the registration
and offering all Registrable Securities that they wish to so include or (b)
allow such holder or prospective holder to initiate a demand for registration of
any securities held by such holder or prospective holder.

Section 2.11    Restrictions on Transfer.
(a)    The Restricted Securities will not be sold, pledged, or otherwise
transferred, and the Company will not recognize and will issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Section 2.11, which
conditions are intended to ensure compliance with the provisions of the
Securities Act. Each Holder, if effecting a transfer, will cause any proposed
purchaser, pledgee, or transferee of the Restricted Securities to agree to take
and hold such securities subject to the provisions and upon the conditions
specified in this Section 2.11.
(b)    Each certificate or instrument representing the Restricted Securities,
and any other securities issued in respect of such Restricted Securities, upon
any split, dividend, recapitalization, merger, consolidation, or similar event,
will (unless otherwise permitted by the provisions of Section 2.11(d)) be
stamped or otherwise imprinted with a legend substantially in the following
form:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE


13

--------------------------------------------------------------------------------




SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE ISSUER’S
BYLAWS AND A CERTAIN INVESTOR RIGHTS AGREEMENT BETWEEN THE ISSUER AND THE
HOLDER. COPIES OF SUCH AGREEMENTS MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE ISSUER.
(c)    The parties hereto consent to the Company making a notation in its
records and giving instructions to any transfer agent of the Restricted
Securities in order to implement the restrictions on transfer set forth in this
Section 2.11.
(d)    Each Holder, as a holder of Restricted Securities, by acceptance of
ownership thereof, agrees to comply in all respects with the provisions of this
Section 2.11. Before any proposed sale, pledge, or transfer of any Restricted
Securities that is not effected pursuant to SEC Rule 144, unless there is in
effect a registration statement under the Securities Act covering the proposed
transaction, the Holder will give notice to the Company of its intention to
effect such sale, pledge, or transfer. Each such notice will describe the manner
and circumstances of the proposed sale, pledge, or transfer in sufficient detail
and, if reasonably requested by the Company, will be accompanied at such
Holder’s expense by either (i) a written opinion of legal counsel who will, and
whose legal opinion will, be reasonably satisfactory to the Company, addressed
to the Company, to the effect that the proposed transaction may be effected
without registration under the Securities Act; (ii) a “no action” letter from
the SEC to the effect that the proposed sale, pledge, or transfer of such
Restricted Securities without registration will not result in a recommendation
by the staff of the SEC that action be taken with respect thereto; or (iii) any
other evidence reasonably satisfactory to counsel to the Company to the effect
that the proposed sale, pledge, or transfer of the Restricted Securities may be
effected without registration under the Securities Act, whereupon the Holder of
such Restricted Securities will be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company and such securities will no longer constitute Restricted
Securities for purposes of this Agreement. The Company will not require such a
legal opinion or “no action” letter in any transaction in which such Holder
distributes Restricted Securities to an Affiliate of such Holder for no
consideration; provided that each such transferee agrees in writing to be
subject to the terms of this Section 2.11. Each certificate or instrument
evidencing the Restricted Securities transferred as above provided will bear,
except if such transfer is made pursuant to SEC Rule 144, the appropriate
restrictive legend set forth in Section 2.11(b), except that such certificate
will not bear such restrictive legend if, in the opinion of counsel for such
Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.

Section 2.12    Termination of Registration Rights. The provisions of this
Article II, other than Section 2.8, Section 2.9 and Section 2.11, will terminate
upon the earliest to occur of:
(a)    such time as Rule 144 or another similar exemption under the Securities
Act is available for the sale of all of such Holder’s shares without limitation
during a three-month period without registration; and
(b)    such time as members of the Sumitomo Group Beneficially Own, in the
aggregate, less than 10% of the issued and outstanding Common Shares of the
Company.

ARTICLE III
INFORMATION AND INSPECTION RIGHTS

Section 3.1    Financial Information. The Company will continue to appoint an
accounting firm of international reputation to perform independent audit
services for the Company. The Company will, at the


14

--------------------------------------------------------------------------------




Company’s expense, prepare its financial reports in accordance with GAAP. The
Company will provide routine reports to Sumitovant Bio as reasonably requested
by it in formats it may reasonably specify. Sumitovant Bio may also request the
Company to prepare and provide quarterly financial statements, and the contents
and formats of those documents will be determined in each case through
consultation between the Company and Sumitovant Bio (collectively, the “Company
Consolidation Package”). Sumitovant Bio may also request the Company to prepare
and provide monthly financial statements prepared consistent with the
preparation of the Company’s interim financial statements prepared for filing
with the SEC, and any other documents reasonably required in accordance with
GAAP for consolidated accounting or to satisfy any United States mandatory
disclosure requirement, and the contents and formats of those documents will be
determined in each case through consultation between the Company and Sumitovant
Bio. The Company will no longer be required to deliver a Company Consolidation
Package after such time as Sumitovant Bio is no longer required to consolidate
the financial results of the Company into its financial statements.

Section 3.2    Delivery of Certain Information. The Company shall furnish to
Sumitovant Bio (in English):
(a)    As soon as practicable, but in any event within 10 days after the end of
each fiscal quarter, a statement showing the number of shares of each class and
series of shares and Convertible Securities outstanding at the end of the
period, the Common Shares issuable upon conversion or exercise of any
outstanding Convertible Securities and the exchange ratio or exercise price
applicable thereto, and the number of Convertible Securities (and Common Shares
into which they will be convertible) not yet issued but reserved for issuance,
if any, all in sufficient detail as to permit the Holders to calculate their
respective percentage equity ownership in the Company.
(b)    Within 90 days after the end of each of the Company’s fiscal years
commencing with the fiscal year ending March 31, 2020, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, audited and
accompanied by a report and opinion of independent public accountants of
nationally recognized standing, which report and opinion must be prepared in
accordance with GAAP to the effect that such consolidated financial statements
present fairly in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.
(c)    Within 45 days after the end of each of the Company’s first three fiscal
quarters of any fiscal year, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations and shareholders’ equity for such fiscal
quarter and for the portion of the Company’s fiscal year then ended a related
consolidated statement cash flows for the portion of the Company’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding period of the previous fiscal year and the
corresponding portion of the previous fiscal year, certified by a Responsible
Officer of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject only to normal year-end audit adjustments and
the absence of notes.
(d)    As soon as practicable after approval by the Board, the Company’s Rolling
Forecast for each calendar quarter and any other extension, amendment,
modification or supplement to the Rolling Forecast.
(e)    As soon as available (and in any event within 90 days after the end of
each of the Company’s fiscal years), an annual report on Form 10-K of the
Company for such fiscal year.
Notwithstanding the foregoing, the Company may deliver the documents required to
be delivered under Sections 3.2(b), (c), and (e) electronically and such
documents will be deemed to have been delivered on the date on which the Company
files such documents with the SEC and such documents are publicly available on
the SEC’s EDGAR


15

--------------------------------------------------------------------------------




filing system or any successor thereto, and for purposes of the certification of
a Responsible Officer required in Section 3.2(c), the certifications filed in
connection therewith under Section 906 of the Sarbanes Oxley Act of 2002, as
amended, are deemed to satisfy such requirements.

Section 3.3    Inspections. The Company will permit each Holder, at such
Holder’s expense, to visit and inspect the Company’s properties; examine its
books of account and records; and discuss the Company’s affairs, finances, and
accounts with its officers, during normal business hours of the Company as may
be reasonably requested by such Holder; provided, however, that the Company will
not be obligated pursuant to this Section 3.3 to provide access to any
information that it reasonably and in good faith considers to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement, in form reasonably acceptable to the Company) or the disclosure of
which would adversely affect the attorney-client privilege between the Company
and its counsel.

Section 3.4    Confidentiality. Each Holder agrees that such Holder will keep
confidential and will not disclose, divulge, or use for any purpose any
confidential information obtained from the Company pursuant to the terms of this
Agreement (including notice of the Company’s intention to file a registration
statement), unless such confidential information (a) is known or becomes known
to the public in general (other than as a result of a breach of this Section 3.4
by such Holder), (b) is or has been independently developed or conceived by the
Holder without use of the Company’s confidential information, or (c) is or has
been made known or disclosed to the Holder under circumstances in which such
Holder does not have a reasonable expectation that such disclosure constitutes a
breach of an obligation of confidentiality such third party may have to the
Company; provided, however, that any Holder may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with evaluating whether to exercise any rights hereunder; (ii) to any
prospective purchaser of any Registrable Securities from such Holder, if such
prospective purchaser agrees to be bound by the provisions of this Section 3.4;
(iii) to any existing Affiliate, partner, member, shareholder, or Subsidiary of
such Holder in the ordinary course of business, provided that such Holder
informs such Person that such information is confidential and directs such
Person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by Law, provided that the Holder promptly notifies the
Company of such disclosure and takes reasonable steps to minimize the extent of
any such required disclosure.

Section 3.5    Termination of Information and Inspection Rights. The provisions
of this Article III will terminate at such time as members of the Sumitomo Group
Beneficially Own, in the aggregate, less than 10% of the issued and outstanding
Common Shares of the Company.

ARTICLE IV
CORPORATE GOVERNANCE

Section 4.1    Initial Board Composition. Effective as of immediately after the
Effective Time the Board (the “Initial Board”) shall comprise:
(a)    three directors designated by Sumitovant Bio as Sumitomo Directors, who
shall be Myrtle Potter (who shall serve as the Chairman of the Board), Adele
Gulfo and Hiroshi Nomura;
(b)    three Independent Directors, who shall be Terrie Curran, Mark Guinan and
Kathleen Sebelius (who shall serve as Lead Independent Director) (the “Initial
Independent Directors”); and
(c)    the Principal Executive Officer of the Company.

Section 4.2    Initial Committee Composition.
(a)    Nominating and Corporate Governance Committee.
(i)    Effective as of immediately after the Effective Time, the Nominating and
Corporate Governance Committee shall comprise three Independent Directors, who
shall be Terrie


16

--------------------------------------------------------------------------------




Curran, Mark Guinan and Kathleen Sebelius; provided that until the Bye-Law
Effective Time the Nominating and Corporate Governance Committee shall not take
any corporate action.
(ii)    Effective as of immediately after the Bye-Law Effective Time the
Nominating and Corporate Governance Committee shall comprise: (A) two Sumitomo
Directors, who shall be Adele Gulfo and Myrtle Potter, and (B) one Independent
Director, who shall be Terrie Curran.
(b)    Compensation Committee.
(i)    Effective as of immediately after the Effective Time, the Compensation
Committee shall comprise three Independent Directors, who shall be Terrie
Curran, Mark Guinan and Kathleen Sebelius; provided that Hiroshi Nomura shall be
entitled to receive notice of and attend any meeting of the Compensation
Committee in the same manner as though he was a member thereof and the
Compensation Committee shall take no action without the presence of Mr. Nomura
(but Mr. Nomura shall not be a member of or have any vote with respect to the
Compensation Committee).
(ii)    Effective as of immediately after the Bye-Law Effective Time the
Compensation Committee shall comprise: (A) one Sumitomo Director, who shall be
Hiroshi Nomura, and (B) two Independent Directors, who shall be Terrie Curran
and Kathleen Sebelius.
(c)    Audit Committee. Effective as of immediately after the Effective Time,
the Audit Committee shall comprise three Independent Directors, who shall be
Terrie Curran, Mark Guinan and Kathleen Sebelius.
(d)    Transition Committee. Effective as of immediately after the Effective
Time and until, but not after, the Bye-Law Effective Time, the Board shall
designate that each of Myrtle Potter, Adele Gulfo and Hiroshi Nomura will serve
as members of a Transition Committee of the Board. The Transition Committee of
the Board shall have a charter that provides that:
(i)    until the Bye-Law Effective Time, the Transition Committee shall act by
unanimous approval of the members of the Transition Committee and shall have the
power to recommend any action to the Board prior to Board approval, and the
Board shall not approve any action without the prior recommendation of the
Transition Committee, that is contrary to Sumitomo’s rights under this Agreement
or could reasonably be expected to impair the benefits and protections of this
Agreement and the Bye-Laws in favor of Sumitomo (including those rights that
will be effective after the Bye-Law Effective Time);
(ii)    the Transition Committee will not be able to affirmatively approve any
other actions; and
(iii)    the Transition Committee will not be disbanded other than by an action
validly taken by the Transition Committee and automatically upon the Bye-Law
Effective Time.

Section 4.3    Board and Committee Composition.
(a)    At all times following the Bye-Law Effective Time during which entities
within the Sumitomo Group satisfy the Voting Threshold:
(i)    the Audit Committee of the Board will be composed solely of three
Independent Directors, each of whom is an Initial Independent Director or has
been nominated or appointed to the Board in accordance with the provisions of
Bye-law 38.3 or Bye-law 41.3, and at least one of whom will meet the
requirements of an “Audit Committee financial expert” as such term is defined in
Item 407(d)(5) of Regulation S-K under the Exchange Act;
(ii)    the Nominating and Corporate Governance Committee of the Board will be
composed of (A) two Sumitomo Directors and (B) one Independent Director who is
also a member of the Audit Committee;


17

--------------------------------------------------------------------------------




(iii)    the Compensation Committee of the Board will be composed of (A) one
Sumitomo Director and (B) two Independent Directors, each of whom is also a
member of the Audit Committee;
(iv)    except as may be required by applicable Law, including the Rules of the
NYSE Listed Company Manual, the Securities Act, the Exchange Act and the
regulations thereunder, any other standing or ad hoc committee of the Board will
be composed of a majority of Sumitomo Directors, provided that, a Sumitomo
Director will not be included in the membership of any such committee of the
Board the sole purpose of which is to consider any transaction between a member
of the Sumitomo Group, on the one hand, and the Company or any of its
Subsidiaries, on the other hand, including an Acquisition Transaction;
(v)    the Company will utilize, to the extent available, the “controlled
company” exemption under the rules of the NYSE or any other applicable
securities exchange in respect of the composition of Board and the committees
thereof; and
(vi)    Bye-Laws 24, 38, 40, 41 and 45(g) (and any defined terms as used
therein) may not be amended, revised or removed without the prior written
consent of Sumitovant Bio.

Section 4.4    Certain Acknowledgments and Agreements.
(a)    Each of Sumitomo, Sumitovant Bio and the Company hereby acknowledges and
agrees that (i) each of the Initial Independent Directors are Independent
Directors as of the Effective Time and (ii) each such Initial Independent
Director will, from and after the Effective Time, continue to serve as a
Director of the Company until the earliest to occur of (i) the Company’s next
annual general meeting (unless reelected at such meeting), (ii) any removal of
such Initial Independent Director pursuant to Bye-Law 40.1 or replacement of
such Initial Independent Director pursuant to Bye-Law 41.3, (iii) his or her
office being vacated sooner pursuant to Bye-Law 41.1 or (iv) such time as he or
she no longer qualifies as an Independent Director.
(b)    Except with the prior written consent of Sumitovant Bio, neither the
Company, the Board nor any committee of the Board may change the size or
composition of the Board or any committee of the Board prior to the Bye-Law
Effective Time.
(c)    Prior to the Bye-Law Effective Time, the Board and each committee of the
Board will take such actions as are necessary to ensure that automatically at
the Bye-Law Effective Time the Board, the Nominating and Corporate Governance
Committee and the Compensation Committee will be composed as required by Section
4.2. The Board further agrees to take all actions necessary, including promptly
responding to any comments of the SEC relating to the Preliminary Statement and
after the Preliminary Statement is cleared or deemed to have been cleared by the
SEC, file a definitive information statement with the SEC and mail such
definitive information statement to the Company’s shareholders in accordance
with Rule 14c-2 promulgated under the Exchange Act.
(d)    The provisions of Section 4.5, Section 4.6 and Article V shall be of no
force or effect from January 31, 2020 and until the Bye-Law Effective Time if
the Bye-Law Effective Time has not occurred by January 31, 2020 for any reason
other than a failure of Sumitovant Bio to execute a written consent to approve
the Bye-Laws; provided, that such date shall be extended (i) by not more than 45
days, if the Company receives comments from the SEC on the Preliminary
Statement, until the SEC indicates that it has no further comments to the
Preliminary Statement and the Company may proceed with filing a definitive
information statement (provided that the Company is diligently and promptly
responding to the SEC’s comments and keeping Sumitomo reasonably informed
regarding the status of such comments and responses); and (ii) the number of
days, if any, that a failure of Sumitovant Bio to execute a written consent to
approve the Bye-Laws shall have caused the Bye-Law Effective Time to be delayed.


18

--------------------------------------------------------------------------------





Section 4.5    Voting Agreement. At all times that the Entities within the
Sumitomo Group satisfy the Voting Threshold, (a) Sumitomo and Sumitovant Bio
will, and Sumitomo will cause each other Entity within the Sumitomo Group to,
vote or cause to be voted the Voting Shares owned by them as of the record date
for determining the shareholders of the Company entitled to vote at any annual
or special meeting of shareholders of the Company (however noticed or called) in
connection with any election of Independent Directors, or the taking by the
shareholders of the Company of an action by written consent in connection with
any election of Independent Directors, in each case in a manner that is either
in accordance with the recommendation of the Board or in direct proportion to
the manner in which the Disinterested Shareholders vote their Voting Shares in
respect of the election of such Independent Directors (including, for this
purpose, any abstentions and “withhold” votes), and (b) neither Sumitomo nor
Sumitovant Bio will, and Sumitomo will cause each other Entity within the
Sumitomo Group to not, without first obtaining Audit Committee Approval, solicit
proxies with respect to any Voting Shares, or become a “participant” in any
“election contest” (as such terms are used in Rule 14(a)-11 of Regulation 14A
promulgated under the Exchange Act), in each case, relating to the election of
Independent Directors; provided that, none of Sumitomo or any of its
Subsidiaries will be deemed to be engaged in the solicitation of proxies or such
a “participant” merely by reason of the membership of the Sumitomo Directors on
the Board or a recommendation of the Board as to how holders of Voting Shares
should vote, and nothing contained in this Agreement will limit, restrict or
prohibit any Entity that is a member of the Sumitomo Group from voting all of
the Voting Shares Beneficially Owned by them in favor of the election of any
nominee to the Board that will constitute a Sumitomo Director if elected or
appointed.

Section 4.6    Matters Requiring Audit Committee Approval. After the Effective
Time and until a Standstill Termination Event, except for an Acquisition
Transaction or Qualified Acquisition Transaction, which will be governed by
Article V, the Company will not, and will cause its Subsidiaries not to, take or
commit to taking, any of the following actions without first obtaining Audit
Committee Approval:
(a)    except for any action, transaction or arrangement taken pursuant to the
Sumitomo Loan Agreement, approve, agree to, enter into or engage in any of the
following types of transactions between a member of the Sumitomo Group, on the
one hand, and the Company and any of its Subsidiaries, on the other hand:
(i)    any services to be provided by the Sumitomo Group to the Company which
would require disclosure pursuant to Item 404(a) of Regulation S-K promulgated
under the Exchange Act, including use by the Company or any of its Subsidiaries
of the commercial infrastructure of Sumitomo and its Subsidiaries (excluding the
Company and its Subsidiaries);
(ii)    any extension by the Company or any of its Subsidiaries of a loan or
advance of funds to a member of the Sumitomo Group, or any guarantee by the
Company or any of its Subsidiaries or assumption by the Company or any of its
Subsidiaries of any obligation or liability of a member of the Sumitomo Group;
(iii)    any transaction pursuant to which a member of the Sumitomo Group will
extend any loan or advance any funds to the Company or any of its Subsidiaries,
or guarantee any obligations of the Company or any of its Subsidiaries; or
(iv)    (x) any sale, lease, license or transfer of assets or properties held by
the Company or any of its Subsidiaries to a member of the Sumitomo Group, or (y)
the purchase, lease, license or acquisition of any assets or properties by the
Company or any of its Subsidiaries from a member of the Sumitomo Group; provided
that the foregoing (x) and (y) will not prevent the following: (A) payment for
services by the Company or its Subsidiaries pursuant to Section 4.6(a)(i), (B)
the payment of dividends or distributions in respect of the Company’s
outstanding equity interests in which all holders of a class of equity interests
receive a pro rata portion of such dividend or distribution based on the number
of equity interests of such class that are held by such holder, (C) the
Company’s repurchase or redemption of outstanding equity interests in which a
class of


19

--------------------------------------------------------------------------------




equity interests are repurchased or redeemed on a pro rata basis based on the
number of equity interests of such class that are then outstanding, (D) the
repurchase of securities issued to or held by employees, consultants or
contractors of the Company or its Subsidiaries at a price not greater than the
then current fair market value for such securities upon the termination of
employment or services and pursuant to agreements providing for the right of
said repurchase, (E) the Company or its Subsidiaries entering into compensation
arrangements with directors, officers, employees or independent contractors in
the ordinary course of business and on terms consistent with other arrangements
that do not involve members of the Sumitomo Group, (F) the issuance of
securities upon the exchange or exercise of Convertible Securities in accordance
with their terms, (G) the issuance of Direct Purchase Securities pursuant to
Article VI and (H) a transaction that would not constitute a transaction with
related persons under Item 404 of Regulation S-K under the Exchange Act; (any
transaction referred to in the foregoing (x) and (y), but subject to the
exceptions in the foregoing (A) through (H), a “Related Party Transaction”);
(b)    amend any Organizational Document of the Company or the charter or
similar governing documents of any committee of the Board that would have the
effect of (i) removing the Independent Directors, (ii) causing the appointment
of any individual who is not an Independent of Director to the Audit Committee
or (iii) changing the right of the Audit Committee to approve a Related-Party
Transaction set forth in Section 4.6(a);
(c)    (i) amend or terminate the Sumitomo Loan Agreement or (ii) waive any
right of the Company under the Sumitomo Loan Agreement, in each case of (i) and
(ii), to the extent such amendment or waiver would have the effect of expanding
or improving Sumitomo’s rights under the Sumitomo Loan Agreement; or
(d)    (i) amend or terminate this Agreement (other than in accordance with its
terms) or (ii) waive any rights of the Company under this Agreement, in each
case of (i) and (ii), to the extent such amendment or waiver would have the
effect of expanding the rights or materially reducing the obligations of
Sumitomo and/or Sumitovant Bio under this Agreement.

ARTICLE V
ACQUISITION TRANSACTIONS

Section 5.1    Standstill Obligations with Respect to Acquisition Transactions.
From the Effective Time and until a Standstill Termination Event and subject to
the provisions of Section 5.2, no member of the Sumitomo Group will make a
tender offer, exchange offer, merger proposal or other offer the effect of which
if completed would be an Acquisition Transaction or otherwise engage in an
Acquisition Transaction unless such Acquisition Transaction is effected (a) in
accordance with Bye-Law 74.1(b)(ii) or (b) in compliance with the following:
(a)    A member of the Sumitomo Group may, at any time, propose, negotiate and
consummate a Qualified Acquisition Transaction at the written request of a
majority of the members of the Audit Committee then in office;
(b)    Any member of the Sumitomo Group may, at any time, make a proposal for an
Acquisition Transaction that is subject to Audit Committee Approval, to the
Audit Committee on a confidential basis in a manner that would not reasonably be
expected to require the Company to make a public announcement regarding the
receipt of such proposal; provided, however, this Section 5.1 will not be deemed
to prohibit a member of the Sumitomo Group from making any disclosure required
by Law, and any such required disclosure will not be deemed to be a violation of
this Section 5.1;
(c)    After the third anniversary of the Effective Time, a member of the
Sumitomo Group may publicly announce or disclose any proposal regarding a
Qualified Acquisition Transaction if, prior to such public announcement or
disclosure of such proposal (in each case excluding any disclosure required by
Law), a member of the Sumitomo Group and/or its Representatives has engaged in
at least 20 Business Days of confidential discussions with the Audit Committee
regarding such Qualified Acquisition Transaction; provided, however, Sumitomo
will be deemed to have complied with the confidential discussion requirement if
20 Business Days have passed since the member of the Sumitomo Group or its
Representatives made a request for such discussion and (i) the Audit


20

--------------------------------------------------------------------------------




Committee has not responded to such request, (ii) the Audit Committee has
declined to engage in discussions regarding the Acquisition Transaction, or
(iii) the Audit Committee has ceased discussions regarding the Acquisition
Transaction prior to the end of such 20-Business-Day period or (d) such
announcement or disclosure has received Audit Committee Approval;
(d)    From the Effective Time until (and including) the third anniversary of
the Effective Time, any Acquisition Transaction must receive Audit Committee
Approval; and
(e)    The closing of any such Acquisition Transaction must be conditioned
(which condition may not be waived) on a majority of the Voting Shares held by
Disinterested Shareholders being voted in favor of such Acquisition Transaction.

Section 5.2    Exceptions to Standstill Limitations. No member of the Sumitomo
Group will be deemed to have violated the obligations applicable to the Sumitomo
Group under Section 5.1:
(a)    subject to Section 5.2(b), if any member or members of the Sumitomo Group
engage in any transaction that results in the Sumitomo Group having Beneficial
Ownership of Voting Shares in excess of the Standstill Limit (any such shares,
“Excess Shares”), inadvertently and without knowledge that the transaction in
which the Sumitomo Group acquired Beneficial Ownership of such Excess Shares
would cause the Sumitomo Group to Beneficially Own Voting Shares constituting
more than the Standstill Limit, so long as (i) Sumitovant Bio provides prompt
written notice of the acquisition of such Excess Shares to the Company after
becoming aware thereof, (ii) the Sumitomo Group complies with the voting
requirements of Section 5.4 with respect to such Excess Shares, and (iii) the
Sumitomo Group disposes of such Excess Shares pursuant to and in accordance with
Section 5.3. For the avoidance of doubt, Excess Shares shall not include any
shares acquired by the Sumitomo Group in accordance with Section 5.1; and
(b)    to the extent that Excess Shares result solely from any increase in the
aggregate percentage of Voting Shares Beneficially Owned by the Sumitomo Group
that results from: (i) a recapitalization of the Company, a repurchase of
securities by the Company or other actions taken by the Company or any of its
Subsidiaries that have the effect of reducing the number of Voting Shares then
outstanding; or (ii) the rights specified in any “poison pill” share purchase
rights plan of the Company having separated from the Common Shares and a member
of the Sumitomo Group having exercised such rights (such Excess Shares resulting
from the circumstances described in this Section 5.2(b), the “Exempt Excess
Shares”).

Section 5.3    Disposition of Excess Shares. In the event that Sumitovant Bio
becomes aware that the members of the Sumitomo Group Beneficially Own Excess
Shares (that are not Exempt Excess Shares), Sumitovant Bio will provide prompt
written notice to the Company of the number of such Excess Shares (that are not
Exempt Excess Shares). In the event that the Company becomes aware that members
of the Sumitomo Group Beneficially Own Excess Shares (that are not Exempt Excess
Shares), the Company will promptly provide written notice to Sumitovant Bio.
Following delivery of notice by Sumitovant Bio to the Company or by the Company
to Sumitovant Bio pursuant to the foregoing two sentences (the “Excess Share
Ownership Notice”), Sumitovant Bio will, and will cause members of the Sumitomo
Group to, as soon as reasonably practicable (but not in a manner that would
require a member of the Sumitomo Group to (i) incur liability under
Section 16(b) of the Exchange Act, (ii) transfer to a Person other than the
Company during a period in which such member of the Sumitomo Group is in
possession of material nonpublic information relating to the Company or (iii)
violate any Antitrust Law or listing requirement of the NYSE) either:
(a)    sell Excess Shares (other than Exempt Excess Shares) to the Company,
provided that it receives from the Company, upon Audit Committee Approval, an
irrevocable election to purchase such shares within 20 Business Days after the
delivery of the Excess Share Ownership Notice (the “Excess Share Repurchase
Notice”), at the Fair Market Value of the Common Shares on the day prior to the
date of the Excess Share Ownership Notice; or


21

--------------------------------------------------------------------------------




(b)    if no such Excess Share Repurchase Notice is received from the Company,
or such Excess Share Repurchase Notice does not apply to all of such Excess
Shares, sell such shares (or such remaining shares) through open market sales,
or privately negotiated sales to any Disinterested Shareholders, within 40
Business Days of the delivery of the Excess Share Ownership Notice;
in each case to cause the Voting Shares Beneficially Owned by the Sumitomo Group
to no longer exceed the Standstill Limit (excluding, for purposes of determining
both the number of Voting Shares Beneficially Owned by the Sumitomo Group and
the number of Voting Shares outstanding, any Exempt Excess Shares).

Section 5.4    Voting of Excess Shares. If, as of the record date for
determining the shareholders of the Company entitled to vote at any annual or
special meeting of shareholders of the Company (however noticed or called), or
the taking by the shareholders of the Company of an action by written consent,
the Sumitomo Group holds any Excess Shares (that are not Exempt Excess Shares),
then at each such meeting or in connection with such action by written consent,
the Sumitomo Group will vote all such shares, or cause all such shares to be
voted, in a manner that is in direct proportion to the manner in which
Disinterested Shareholders vote (including, for this purpose, any abstentions
and “withhold” votes) on each matter, resolution, action or proposal that is
submitted to the shareholders of the Company. With respect to any meeting of
shareholders of the Company (however noticed or called), the number of Excess
Shares (that are not Exempt Excess Shares), if any, will be determined by the
Company as promptly as practicable following the record date established for
determining the shareholders of the Company entitled to vote at such meeting.
From time to time before the scheduled date for any such meeting at the request
of any member of the Sumitomo Group, the Company will inform the Sumitomo Group
of the voting tabulations (including, for this purpose, all votes “for” or
“against” and all “abstentions” and “withhold” votes) for such meeting (it being
understood and agreed by the parties that the Company will request the proxy
solicitation firm engaged by it, if any, in connection with such meeting to
provide such tabulations directly to the Sumitomo Group from time to time as
such tabulations are provided to the Company) for the purpose of facilitating
the Sumitomo Group’s agreement to vote the Excess Shares (that are not Exempt
Excess Shares) in accordance with the requirements of this Section 5.4.

Section 5.5    Waiver or Amendment Request. No member of the Sumitomo Group
shall request that the Company amend or waive any provision of this Article V,
including this Section 5.5; provided that nothing in this Agreement shall
prevent the Sumitomo Group from making confidential requests to the Board to
amend or waive any provision of this Article V, including this Section 5.5, that
would not require the Company, or any member of the Sumitomo Group, to make any
public disclosure with respect thereto.

ARTICLE VI
SUMITOMO GROUP’S RIGHT TO MAINTAIN OWNERSHIP PERCENTAGE

Section 6.1    General. Subject to Article V, the Sumitomo Group may directly or
indirectly acquire, through open market purchases, privately negotiated
purchases from Disinterested Shareholders or, subject to Section 4.6, purchases
from the Company, securities of the Company that result in the Sumitomo Group
Beneficially Owning securities of the Company that constitute no more than the
Standstill Limit. The processes set forth in Sections 6.2 through 6.4 may be
modified for a particular Financing Transaction, Business Acquisition
Transaction or Company Other Issuance, as applicable, upon Audit Committee
Approval and the written approval of a majority of the Sumitomo Directors,
following which such modified processes for such Financing Transaction, Business
Acquisition Transaction or Company Other Issuance, as applicable, as so agreed
to shall govern in lieu of the provisions of Sections 6.2 through 6.4, as
applicable.

Section 6.2    Financings of the Company.
(a)    At all times that the Entities within the Sumitomo Group satisfy the
Voting Threshold and until the occurrence of a Standstill Termination Event, if
the Company proposes to issue New Securities primarily for cash consideration in
a financing transaction (except in any transaction specifically described in
Section 6.3) and the effect of consummating such transaction would result in a
reduction in the percentage interest of the Total Outstanding Company Equity
held by the Sumitomo Group (a “Financing Transaction”), Sumitovant Bio will have


22

--------------------------------------------------------------------------------




the right to purchase for cash up to a number of New Securities sold in such
Financing Transaction that is equal to the Sumitomo Group Pro Rata Share, or any
part thereof, at the same price per New Security at which such New Securities
are sold in such Financing Transaction to the other investors (the “Purchase
Price”), as further described in this Section 6.2.
(b)    No less than 10 and no more than 15 Business Days prior to the issuance
and sale of any New Securities in a Financing Transaction, the Company will
notify Sumitovant Bio of the Company’s intention to make such issuance by
written dated notice setting forth: (i) the proposed date of the closing of the
Financing Transaction, (ii) the number, type and material terms of New
Securities to be sold in the Financing Transaction, (iii) the calculation of the
number of New Securities constituting the Sumitomo Group Pro Rata Portion of the
New Securities to be sold in the Financing Transaction), (iv) the closing price
or in the absence of a closing price, the closing bid price, of the Common
Shares on the prior trading day on the principal securities exchange on which
the Common Shares are then trading and (v) the capitalization of the Company on
an actual and pro forma basis after giving effect to the issuance of New
Securities (the “Company Financing Issuance Notice”).
(c)    At least five Business Days prior to the proposed date of the closing of
the Financing Transaction as set forth in the Company Financing Issuance Notice,
Sumitovant Bio will notify the Company by written dated notice, stating (i) the
number of New Securities to be purchased by Sumitovant Bio in the Financing
Transaction, which will not exceed the Sumitomo Pro Rata Share of such New
Securities (the “Direct Purchase Securities”) and/or (ii) whether or not
Sumitovant Bio has made a determination to acquire Voting Shares or Convertible
Securities in open market purchases, or privately negotiated purchases from
Disinterested Shareholders, so as, together with any Direct Purchase Securities,
to maintain the Sumitomo Group’s Beneficial Ownership percentage of the Total
Current Voting Power immediately prior to such Financing Transaction within the
applicable Grace Period relating to the Company Financing Issuance Notice (the
“Sumitovant Bio Financing Participation Notice”). If Sumitovant Bio fails to
deliver a Sumitovant Bio Financing Participation Notice at least five Business
Days prior to the proposed date of the closing of the Financing Transaction as
set forth in the Company Financing Issuance Notice, Sumitovant Bio will be
deemed to have elected not to acquire any Direct Purchase Securities or to
maintain the Sumitomo Group’s Beneficial Ownership percentage of the Total
Current Voting Power immediately prior to such Financing Transaction within the
Grace Period relating to such Company Financing Issuance Notice; provided,
however, that if the actual closing of such Financing Transaction does not occur
within 10 Business Days following the proposed date of the closing set forth in,
and on the terms and conditions in all material respects as set forth in, the
Company Financing Issuance Notice, the Company will deliver a revised Company
Financing Issuance Notice and Sumitovant Bio will have 10 Business Days
following the date of receipt of the revised Company Financing Issuance Notice
to provide a new Sumitovant Bio Financing Participation Notice, which revised
Company Financing Issuance Notice and Sumitovant Bio Financing Participation
Notice will supersede and replace any prior delivered Company Financing Issuance
Notice and Sumitovant Bio Financing Participation Notice, respectively, and will
otherwise be subject to the terms and processes set forth in this Section 6.2.
(d)    If the Company issues and sells the New Securities in a Financing
Transaction that was subject to a Company Financing Issuance Notice, then
Sumitovant Bio will be obligated to purchase the number of Direct Purchase
Securities, if any, that are subject to the Sumitovant Bio Financing
Participation Notice delivered to the Company pursuant to Section 6.2(c), if
any, for the Purchase Price; provided, however, that if a preliminary “red
herring” prospectus is filed in connection with such Financing Transaction and
(A) the closing sale prices of such New Security on the principal U.S. or
foreign securities exchange on which such New Securities are listed or, if such
securities are not listed or primarily traded on any such exchange, the closing
bid quotations of such New Security on any quotation system then in use (all
such closing sales prices or, in the absence of a closing sale price, closing
bid quotations, will be appropriately adjusted to take into account the effect
of any dividends, stock splits, recapitalization, spin-offs or similar
transactions that affect such closing sale prices or bid quotations having a
record date or effected since the date prior to which the Sumitovant Bio
Financing Participation Notice was delivered), is more than 10% higher than (B)
the closing price (or in the absence of a closing price, the closing bid
quotations) of such New Security on the day prior to the delivery of a
Sumitovant Bio Financing Participation Notice, Sumitovant Bio will not be
obligated to purchase the Direct Purchase Securities. The closing of the Direct
Purchase Securities, if any, will take place contemporaneously with such
Financing Transaction, subject to the provisions of Section 6.2(f).


23

--------------------------------------------------------------------------------




(e)    If, pursuant to the terms of Section 6.2(d), Sumitovant Bio is no longer
obligated to purchase Direct Purchase Securities that were subject to a validly
delivered Sumitovant Bio Financing Participation Notice, Sumitovant Bio will
have the right, within 15 Business Days after the closing of the Financing
Transaction, to deliver to the Company an amended Sumitovant Bio Financing
Participation Notice stating whether or not Sumitovant Bio has made a bona fide
determination to acquire Voting Shares or Convertible Securities in open market
purchases, or privately negotiated purchases from Disinterested Shareholders, so
as, together with any New Securities subject to the previously delivered
Sumitovant Bio Financing Participation Notice, to maintain the Sumitomo Group’s
Beneficial Ownership percentage of the Total Current Voting Power immediately
prior to such Financing Transaction within the applicable Grace Period relating
to any then effective Sumitovant Bio Financing Participation Notice. If
Sumitovant Bio fails to deliver an amended Sumitovant Bio Financing
Participation Notice within such 15 Business Day Period, Sumitovant Bio will be
deemed to have elected not to satisfy any portion of Sumitovant Bio’s right to
maintain the Sumitomo Group’s Beneficial Ownership percentage of the Total
Current Voting Power immediately prior to such Financing Transaction, other than
with respect to Voting Shares or Convertible Securities, if any, that are
subject to any then effective Sumitovant Bio Financing Participation Notice and
that were not Direct Purchase Securities.
(f)    The purchase and sale of New Securities pursuant to this Section 6.2 will
be subject to, and will take place on the later of, the: (i) closing date
specified in Section 6.2(d) or (ii) the third Business Day following the
expiration or early termination of all waiting periods imposed on such purchase
and sale by applicable Antitrust Laws, or at such other time and place as the
Company and Sumitovant Bio may agree. The Company and Sumitovant Bio will use
their commercially reasonable efforts to (i) comply with Antitrust Laws
applicable to such purchase and sale of such New Securities and (ii) all federal
and state laws and regulations and NYSE stock exchange listing requirements
applicable to any purchase and sale of such New Securities.
(g)    Notwithstanding anything to the contrary set forth in this Agreement,
nothing in this Agreement will be deemed to require Sumitovant Bio or the
Company or any Affiliate thereof to litigate with any governmental entity or
agree to any divesture by itself or any of its Affiliates of shares of capital
stock or of any business, assets or property, or the imposition of any
limitation on the ability of any of them to conduct their business or to own or
exercise control of such assets, properties and stock.
(h)    Notwithstanding anything in this Section 6.2 to the contrary, if a
purchase by Sumitovant Bio of New Securities that are the subject of a Financing
Transaction is not able to be consummated at the same time as the purchase and
sale to other purchasers of such New Securities as a result of a legal or
regulatory delay, such as a delay related to compliance with the HSR Act or any
similar required non-U.S. regulatory scheme or to compliance with applicable
laws and regulations and requirements of NYSE or any other applicable stock
exchange, the applicable Grace Period relating to such New Securities will be
extended for the same period of time as such regulatory delay or until it is
determined that the acquisition by the Sumitomo Group of such securities is no
longer legally permitted or feasible, and the Company will be entitled to issue
the portion of New Securities to be sold to third parties in advance of the
issuance of New Securities to Sumitovant Bio.

Section 6.3    Acquisition Issuances.
(a)    At all times that the Entities within the Sumitomo Group satisfy the
Voting Threshold, no less than 15 Business Days after the issuance and sale of
any New Securities in consideration for the acquisition of a business or assets
of a business (a “Business Acquisition Transaction”), the Company will notify
Sumitovant Bio of the Company’s issuance by written dated notice setting forth:
(x) the number, type and material terms of New Securities issued in such
Business Acquisition Transaction, (y) a description of the material elements of
the consideration therefor and (z) the capitalization of the Company after
giving effect to the issuance of such New Securities and the calculation of the
number of shares that the Sumitomo Group would need to acquire to maintain the
Sumitomo Group’s Beneficial Ownership percentage of the Total Current Voting
Power immediately prior to such Business Acquisition Transaction (a “Company
Acquisition Issuance Notice”).
(b)    Within 15 Business Days after receipt by Sumitovant Bio of the Company
Acquisition Issuance Notice, Sumitovant Bio will notify the Company by written
dated notice stating whether or not Sumitovant


24

--------------------------------------------------------------------------------




Bio has made a bona fide determination to acquire Voting Shares or Convertible
Securities in open market purchases, or privately negotiated purchases from
Disinterested Shareholders to maintain the Sumitomo Group’s Beneficial Ownership
percentage of the Total Current Voting Power immediately prior to such Business
Acquisition Transaction within the applicable Grace Period relating to the
Company Acquisition Issuance Notice (the “Sumitovant Bio Acquisition
Participation Notice”). If Sumitovant Bio fails to deliver a Sumitovant Bio
Acquisition Participation Notice within 15 Business Days after the receipt by
Sumitovant Bio of the Company Acquisition Issuance Notice relating to such
Business Acquisition Transaction, Sumitovant Bio will be deemed to have elected
not to maintain the Sumitomo Group’s Beneficial Ownership percentage of the
Total Current Voting Power immediately prior to such Business Acquisition
Transaction within the applicable Grace Period relating to the Company
Acquisition Issuance Notice.

Section 6.4    Other Issuances. At all times that the Entities within the
Sumitomo Group satisfy the Voting Threshold and until the occurrence of a
Standstill Termination Event, following any issuance of New Securities that are
not the subject of a Company’s Financing Issuance Notice or a Company’s
Acquisition Issuance Notice (a “Company Other Issuance”), the Company shall
promptly (but shall not be required to do so more frequently than monthly)
notify Sumitovant Bio of such issuance. Following receipt of such notification
Sumitovant Bio may (i) subject to Article V, directly or indirectly acquire
Common Shares through open market purchases (which may be pursuant to a trading
plan under Rule 10b5-1 promulgated by the SEC under the Securities Act) or
privately negotiated purchases from Disinterested Shareholders, or (ii) if
Sumitovant Bio is prohibited by Law from acquiring such Common Shares through
open market purchases, or is prevented by market conditions from acquiring all
of such shares after reasonable efforts expended over a two week period, and in
either such case provides a certification of an officer of Sumitovant Bio to the
Company of such effect, then Sumitovant Bio may purchase Common Shares from the
Company. The number Common Shares that Sumitovant Bio may purchase from the
Company pursuant to (ii) above is limited to the number that, together with any
Common Shares purchased pursuant to (i) above, results in the Sumitomo Group
Beneficially Owning Common Shares of the Company that constitute a percentage of
the Total Current Voting Power held by the Sumitomo Group immediately after such
acquisition that does not exceed the percentage of the Total Current Voting
Power held by the Sumitomo Group immediately prior to such Company Other
Issuance. Any such purchases of Common Shares from the Company pursuant to (ii)
above shall occur no more frequently than quarterly at mutually satisfactory
times and be effected at a cash purchase price per Common Share equal to the
greater of (A) Fair Market Value per Common Share and (B) such minimum purchase
price per Common Share as may be required by NYSE rules or Law.

Section 6.5    Grace Periods under This Agreement. Notwithstanding anything in
this Agreement to the contrary, all Voting Shares and Convertible Securities
that are subject to a then outstanding Sumitovant Bio Maintenance Notice
delivered within the applicable time period set forth in Section 6.2 or
Section 6.3 and for which the Grace Period as to such Voting Shares or
Convertible Securities has not yet expired will be deemed to have at all times
been Voting Shares or Convertible Securities owned by the Sumitomo Group for all
purposes of calculating the Sumitomo Pro Rata Share and whether the Voting
Threshold is satisfied under this Agreement.

Section 6.6    Cooperation with Sumitovant Bio. The Company agrees not to take,
and agrees to cause the Independent Directors to refrain from taking, any action
that could impede or delay the exercise by Sumitovant Bio of any of its rights
under this Article VI.

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

Section 7.1    Representations and Warranties of the Company. The Company hereby
represents and warrants to Sumitomo and Sumitovant Bio that:
(a)    The Company is duly organized, validly existing and in good standing
under the Laws of Bermuda. The Company has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Company. This
Agreement has been duly and validly executed and delivered by the


25

--------------------------------------------------------------------------------




Company and assuming due execution and delivery by Sumitomo and Sumitovant Bio,
this Agreement constitutes a valid and binding agreement of the Company
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar Laws relating to or affecting creditors generally and by
general equity principles.
(b)    The execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(i) violate any Organizational Document of the Company or its Subsidiaries, (ii)
violate any applicable Law in any material respect, (iii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which the Company or its Subsidiaries are entitled under any
provision of any agreement or other instrument binding on the Company or (iv)
result in the imposition of any lien (other than pursuant to this Agreement) on
any asset of the Company or any of its Subsidiaries (including the Common
Shares).

Section 7.2    Representations and Warranties of Sumitomo and Sumitovant Bio.
Each of Sumitomo and Sumitovant Bio hereby represents and warrants to the
Company that:
(a)    Such party is duly organized, validly existing and in good standing under
the Law of its jurisdiction of organization or formation. Such party has the
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance by
such party of this Agreement and the consummation by such party of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such party. This Agreement has been duly and validly
executed and delivered by such party and assuming due execution and delivery by
the Company, this Agreement constitutes a valid and binding agreement of such
party enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar Laws relating to or affecting creditors generally and by
general equity principles.
(b)    The execution, delivery and performance by such party of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(i) violate any Organizational Document of such party, (ii) violate any
applicable Law in any material respect, (iii) require any consent or other
action by any Person under, constitute a default under, or give rise to any
right of termination, cancellation or acceleration or to a loss of any benefit
to which such party or its Subsidiaries (excluding the Company and its
Subsidiaries) are entitled under any provision of any agreement or other
instrument binding on such party or (iv) result in the imposition of any lien
(other than pursuant to this Agreement) on any asset of such party or any of its
Subsidiaries (including the Common Shares).

ARTICLE VIII
MISCELLANEOUS

Section 8.1    Expenses. Except as otherwise specifically provided herein, each
party hereto will bear its own costs and expenses incurred in connection with
its performance under or compliance with the terms of this Agreement.

Section 8.2    Successors and Assigns. The rights under this Agreement are not
assignable without the Company’s written consent (which will not be unreasonably
withheld, delayed or conditioned), except that the rights under Article II and
Article III of this Agreement may be assigned by a Holder to a transferee of
Registrable Securities (x) that is an Affiliate of such Holder or (y) in
connection with the transfer of all Registrable Securities held by such Holder
to such transferee; provided that (i) such transfer or assignment may otherwise
be effected in accordance with applicable securities laws, (ii) the Company is,
within a reasonable time after such transfer, furnished with written notice of
the name and address of such transferee and the Registrable Securities with
respect to which such rights are being transferred; and (iii) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of Article II and this Article VIII. The
terms and conditions of this Agreement inure to the benefit of and are binding
upon the respective successors and permitted assignees of the parties. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other


26

--------------------------------------------------------------------------------




than the parties hereto or their respective successors and permitted assignees
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.

Section 8.3    Governing Law and Jurisdiction. This Agreement will be governed
by and construed in accordance with the internal law of the State of New York in
all respects as such laws are applied to agreements among New York residents
entered into and performed entirely within the State of New York, without giving
effect to conflict of law principles thereof. With respect to any controversy
arising out of or related to this Agreement, the parties hereto consent to the
exclusive jurisdiction of, and venue in, the state or federal courts located in
the borough of Manhattan in the State of New York.

Section 8.4    Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
will be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

Section 8.5    Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

Section 8.6    Notices. All notices, requests, demands, claims and other
communications which are required or may be given under this Agreement will be
in writing, in English, and shall be deemed to have been duly given: (a) on the
date of delivery, if delivered in person (upon confirmation of receipt) prior to
5:00 p.m. in the time zone of the receiving Party or on the next Business Day,
if delivered after 5:00 p.m. in the time zone of the receiving Party, (b) on the
third Business Day following the date of dispatch, if delivered by an
internationally recognized courier service (upon proof of delivery) or (c) upon
receipt if delivered by certified or registered mail, return receipt requested;
and in each case with a copy sent by email; provided, however, that the Company
may deliver the information required by Section 3.1 and Section 3.2 to
Sumitovant Bio solely by email, in which case such information shall be deemed
to be delivered when confirmed delivered by the email system. In each case,
notice will be addressed to a Party as specified in this Section 8.6:
If to the Company, to:


Myovant Sciences Ltd.
Suite 1, 3rd Floor
11-12 St. James’s Square
London SW1Y 4LB
United Kingdom
Attention: Corporate Secretary
Email: matthew.lang@myovant.com


With copies (which will not constitute notice to the Company) to:


Myovant Sciences, Inc.
2000 Sierra Point Parkway, Ninth Floor
Brisbane, CA 94005
Attention: Corporate Secretary
Email: matthew.lang@myovant.com


And




27

--------------------------------------------------------------------------------




Cooley LLP
101 California Street, Fifth Floor
San Francisco, CA 94111
Attention: Kenneth L. Guernsey
Email: kguernsey@cooley.com


If to Sumitomo or Sumitovant Bio, to:


Sumitomo Dainippon Pharma Co., Ltd.
6-8, Doshomachi 2-Chome, Chuo-ku
Osaka 541-0045 Japan
Attention: Shigeyuki Nishinaka
Executive Officer, Global Business Development
Email: shigeyuki-nishinaka@ds-pharma.co.jp


With copies (which will not constitute notice to the Company) to:


Jones Day
3161 Michelson Drive
Irvine, CA 92612-4412
Attention: Jonn R. Beeson, Esq.
Email: jbeeson@jonesday.com

Section 8.7    Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and Sumitomo; provided, however, that
the Company may in its sole discretion waive compliance with Section 2.11(d)
(and the Company’s failure to object in writing within five (5) Business Days
after notification of a proposed assignment allegedly in violation of
Section 2.11(d) will be deemed to be a waiver); and provided further that any
provision hereof may be waived by any waiving party on such party’s own behalf,
without the consent of any other party. Notwithstanding the foregoing, this
Agreement may not be amended or terminated and the observance of any term hereof
may not be waived (a) with respect to any Holder without the written consent of
such Holder, and (b) with respect to the Company unless such amendment or waiver
has received Audit Committee Approval. Any amendment, termination, or waiver
effected in accordance with this Section 8.7 will be binding on all parties
hereto, regardless of whether any such party has consented thereto. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, will be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

Section 8.8    Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability will not affect
any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision will be reformed and construed so that it will be valid,
legal, and enforceable to the maximum extent permitted by law.

Section 8.9    Aggregation of Securities. All Registrable Securities held or
acquired by Affiliates will be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated Persons may apportion such rights as among themselves in any manner
they deem appropriate.

Section 8.10    Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.


28

--------------------------------------------------------------------------------





Section 8.11    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN
FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE
SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

Section 8.12    Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, will impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor will it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor will any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, will be cumulative and not
alternative.

Section 8.13    Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, and that money damages or other legal remedies would not be an
adequate remedy for any such damages. It is accordingly agreed among the parties
hereto that, in addition to any other remedy to which they are entitled at law
or in equity, in the event of any breach or threatened breach by the Company, on
the one hand, or Sumitomo or Sumitovant Bio, on the other hand, of any of their
respective covenants or obligations set forth in this Agreement, the Company, on
the one hand, and Sumitomo or Sumitovant Bio, on the other hand, will be
entitled to an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Agreement or to enforce compliance with, the
covenants and obligations of the other under this Agreement. The Company, on the
one hand, and Sumitomo or Sumitovant Bio, on the other hand, hereby agree not to
raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement by such party (or parties), and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of such party (or
parties) under this Agreement. The parties hereto further agree that (x) by
seeking the remedies provided for in this Section 8.13, a party will not in any
respect waive its right to seek any other form of relief that may be available
to a party under this Agreement (including monetary damages), and (y) nothing
set forth in this Section 8.13 will require any party hereto to institute any
proceeding for (or limit any party’s right to institute any proceeding for)
specific performance under this Section 8.13, nor will the commencement of any
legal proceeding pursuant to this Section 8.13 or anything set forth in this
Section 8.13 restrict or limit any party’s right to pursue any other remedies
for damages resulting from a breach of this Agreement.

Section 8.14    Further Assurances. The parties hereto will do and perform or
cause to be done and performed all such further acts and things and will execute
and deliver all such other agreements, certificates, instruments or documents as
any other party may reasonably request from time to time in order to carry out
the intent and purposes of this Agreement and the consummation of the
transactions contemplated hereby. Neither the Company, Sumitovant Bio nor
Sumitomo will voluntarily undertake any course of action inconsistent with
satisfaction of the requirements applicable to them set forth in this Agreement
and each will promptly do all such acts and take all such measures as may be
appropriate to enable them to perform as early as practicable the obligations
herein and therein required to be performed by them.
[Signatures Follow]




29

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first set forth above.
COMPANY:
MYOVANT SCIENCES LTD.
By:
/s/ Marianne Romeo     

Name:    Marianne Romeo
Title: Head, Global Transactions and Risk Management




[Signature page to Investor Rights Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first set forth above.
SUMITOVANT BIOPHARMA LTD.
By: /s/ Marianne Romeo    
Name: Marianne Romeo
Title: Head, Global Transactions and Risk Management




SUMITOMO DAINIPPON PHARMA CO., LTD.
By:
/s/ Hiroyuki Baba        
Name: Hiroyuki Baba    
Title: Senior Executive Officer    





[Signature page to Investor Rights Agreement]